Citation Nr: 1333037	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a cervical spine disability and assigned a 10 percent evaluation for that disability, effective August 22, 2005-the date he filed for service connection.  The Veteran timely appealed his assigned evaluation.

This case was initially before the Board in January 2012, when the Board denied an evaluation in excess of 10 percent for the cervical spine disability.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case back to the Board for further development and clarification.  The Court vacated the Board's January 2012 decision in a September 2012 Court order and remanded the case back to the Board for appropriate action.  The case has been returned to the Board at this time in compliance with the Joint Motion for Remand and the September 2012 Court order.

The Board notes that it remanded claims of service connection for lumbar spine, a left hand disorder to include neuropathy and carpel tunnel syndrome, and keratoconjunctivitis of the left eye disorders, as well as a claim for entitlement for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for further development in the January 2012 Board decision.  As of this time, it does not appear that those claims have been addressed by the RO and readjudicated such that they are again properly before the Board.  The Board reminds the RO that it should address these other previously remanded claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's last VA examination of his cervical spine disability was in October 2009.  In a May 2013 statement, the Veteran indicated that he has been trying to-but has yet to be successful in-obtain an up-to-date evaluation of his neck disability; he indicated that the medical records being used to evaluate his claim are old.  

In light of the Veteran's statements, as well as the significant time since his last VA examination, the Board finds that a remand is necessary at this time in order to obtain another VA examination of his cervical spine disability such that the current nature and severity of that disability may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Miami VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his cervical spine disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his cervical spine disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner is directed to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).

The examiner is also directed to specifically comment on the following:

(a) Whether the Veteran has muscle spasms or guarding severe enough to result in abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's cervical spine.

(c) Whether the Veteran experiences incapacitating episodes requiring physician-prescribed bed rest.  The frequency and duration of such episodes should be noted.

(d) The examiner must also identify all associated neurological abnormalities associated with the service-connected cervical spine disorder, to include any associated bladder or bowel impairment, and particularly the presence of upper extremity radiculopathy.  It should also be specifically noted whether the cervical spine disability has caused lower extremity radiculopathy.

Each nerve affected or seemingly affected should be identified and the impairment of each nerve caused by cervical spine disability should be described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected.  

(e) The examiner should finally state whether the Veteran's cervical spine disability precludes him from obtaining and maintaining substantially gainful employment.

The examiner should specifically discuss the Veteran's lay statements regarding the nature and severity of his symptomatology throughout the appeal period.  

The examiner should additionally comment, if at all possible, on whether the pain on motion noted in the October 2009 examination report resulted in any additional functional loss beyond what was clinically noted.  If such cannot be commented on, the examiner should so note that in his examination report and explain why such is not possible.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

All opinions must be accompanied by an explanation.  If the examiner finds that any of the above questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased initial evaluation of his cervical spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


